
	
		I
		112th CONGRESS
		2d Session
		H. R. 5914
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the National Desert Storm Memorial
		  Association to establish the National Desert Storm and Desert Shield Memorial
		  as a commemorative work in the District of Columbia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Desert Storm and Desert
			 Shield War Memorial Act.
		2.DefinitionsFor the purposes of this Act:
			(1)AssociationThe term Association means the
			 National Desert Storm Memorial Association, a corporation organized under the
			 laws of the State of Arkansas and described in section 501(c)(3) and exempt
			 from taxation under section 501(a) of the Internal Revenue Code of 1986.
			(2)MemorialThe term memorial means the
			 National Desert Storm and Desert Shield Memorial authorized to be established
			 under section 3.
			3.Memorial to
			 commemorate
			(a)Authorization To
			 establish commemorative workThe Association may establish the National
			 Desert Storm and Desert Shield Memorial as a commemorative work, on Federal
			 land in the District of Columbia to commemorate and honor those who, as a
			 member of the Armed Forces, served on active duty in support of Operation
			 Desert Storm or Operation Desert Shield.
			(b)Compliance with
			 standards for commemorative works actThe establishment of the commemorative work
			 shall be in accordance with chapter 89 of title 40, United States Code
			 (commonly known as the Commemorative Works Act).
			(c)Use of federal
			 funds prohibitedFederal
			 funds may not be used to pay any expense of the establishment of the memorial.
			 The Association shall be solely responsible for acceptance of contributions
			 for, and payment of the expenses of, the establishment of the memorial.
			(d)Deposit of
			 excess fundsIf, upon payment
			 of all expenses for the establishment of the memorial (including the
			 maintenance and preservation amount required by section 8906(b)(1) of title 40,
			 United States Code), or upon expiration of the authority for the commemorative
			 work under section 8903(e) of title 40, United States Code, there remains a
			 balance of funds received for the establishment of the commemorative work, the
			 Association shall transmit the amount of the balance to the Secretary of the
			 Interior for deposit in the account provided for in section 8906(b)(3) of title
			 40, United States Code.
			
